Pratt, J.,
(dissenting.) This case is barren of any proof as to how Flanagan came to his death, and therefore the plaintiff failed to establish that the deceased at the time be was killed was in the exercise of due care. It seems to me that the most reasonable inference to be drawn from the proofs in the ease-was that the deceased attempted to alight from the train while it was in motion. The places where blood was, and the articles with which he was incumbered were found, indicate that he did not attempt to get off of the train until after it had started. Under these circumstances, the natural instinct of self-preservation alone is not sufficient to establish the affirmative issue of due care. How the accident happened is left entirely to speculation. The rule for such cases is laid down in Tolman v. Railroad Co., 98 N. Y. 198, as follows: “In an action for negligence causing death, the burden of establishing affirmatively freedom from contributory negligence is upon the plaintiff; and while, although there were no eye-witnesses of the accident, and although its precise cause and manner of occurrence are unknown, absence of contributory negligence may be established sufficiently to make it a question of fact for the jury by proof of such facts and surrounding circumstances as reasonably indicate, or tend to establish, that the accident might have occurred without negligence on the part of the deceased, yet if the facts and circumstances, coupled with the occurrence of the accident, do not indicate, or tend to establish, the existence of some cause or occasion therefor which is consistent with proper care and prudence, the inference of negligence is the only one to be drawn, and defendant is entitled to a nonsuit.” The only reasonable inference to be drawn from all the testimony is that the deceased did not attempt to get -off with the other passengers who stopped at the depot, but remained on the car until after the train started, and fell under the car while it was in motion. This seems to be the only theory consistent with all the facts. On the evidence as it stood at the close of the case, the question of due care on the part of the deceased was purely speculative, and ought not to have been submitted to the jury as a question of fact. As this point goes to the merits of the ease, no other exception need to be considered. Judgment reversed, and new trial ordered, costs to abide the event.